 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe particular circumstances that existed here 29 In the total aspects of this caseit appears clear to me that the Respondent amply demonstrated all of the essentialelements in establishing its good faith,and I do not find that the company procedureand behavior,when reviewed in the light of the entire record,is sufficient to estab-lish that the Respondent refused to bargain,and accordingly did not violate Sec-tion8(a)(5) and(1) of the Act.1.TheRespondent isand (7) of the Act.CONCLUSIONS OF LAWengaged in commercewithin themeaning ofSection2(6)organization within the meaning of Section 2(5) of2.TheUnion is a laborthe Act.3.TheRespondent hascomplaint.not engaged in unfair labor practices as alleged in the[Recommended Order omitted from publication.]-9Also notein the 1959-61 contractbetween theparties-article %I3,sections 1, 2,and 3. In this case the Union gave noticein March 1961 to modifythe 1959-61 contractas aforestated.As far as this record is concernedthis was the onlynotice givenIt isnot clear to me how theprovisions of sections 2 and 3 operate in relation to section 1 ofarticle XIX,but as far as I can ascertain there never has been any 5-day noticeto termi-nate as providedin section 2, and certainly the negotiations in question concerned modifi-cations of the prior contract.Itmay be that the terms of the previous agreement con-tinued beyond the contract's terminal date on May 31, 1961,absent the invoking of the5-day notice.However,without any specific contention or findingin thisrespect, never-theless, the previous contract was relied upon to some extentby the Unionin discussions,and the adoption of notices for layoffsby the Company through thesame contract must,therefore,be deemed valid under these circumstances.Halliburton Company1andMaritime Trades Council of GreaterNew Orleans and Vicinity,AFL-CIO,Petitioner.Case No.15-RC-92579.May 15, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jerry L. Gardner, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Employer contends that the Petitioner is not a labor organi-zation within the meaning of the Act, and is "fronting" for the Sea-1The name of the Employer appears as amended at the hearing.2 On October 18, 1962, the Regional Director for the Fifteenth Region Issued a Decisionand Order in which he found that the Petitioner was not a labor organization within themeaning of the Act and dismissed the petition in the instant case. On November 27, 1962,the Board,by telegraphic order, granted the Petitioner's request for review of that deci-sion.Thereafter,on November 29, 1962, the Regional Director by order transferred theentire case to the Board.Accordingly,we have proceeded upon the record to determineallmaterial Issues raised in this proceeding.Nevertheless,we reject the Employer's con-tention that,in delegating its powers under Section 9, as amended,to Regional Directors,theBoardexceeded its authority under Section 3(b) and that the latter section isunconstitutional.142 NLRB No. 73. HALLIBURTON COMPANY645farers International Union.'The Petitioner, a recently formed tradeunion council, is composed of several local labor organizations in theNew Orleans-Baton Rouge area. It services employees in the mari-time trades and allied industries and,inter alia,assists them in secur-ing better wages, hours, and other working conditions, and promotesthe union organization of unorganized workers in these industries.The record reveals that the Petitioner has a constitution and bylaws,and has duly elected officers, chosen from the representatives of itsconstituent locals.Although individual employee members of thelocals are not admitted to membership in the Petitioner, each local,according to the constitution, is entitled to two delegates who, alongwith the other delegates, decide the Petitioner's policies and conductits day-to-day activities.The record also shows that the Petitionerhas organized the employees of other employers and that contractshave been executed between such employers and the Petitioner's con-stituent local unions. In view of all the foregoing, and particularlythe evidence that the Petitioner was established to organize andrepresent employees in collective bargaining, and employees in eachof the member unions participate, through their representatives, inthe affairs of the Petitioner, we find that it is a labor organizationwithin the meaning of Section 2 (5) of the Act.' In our opinion,the fact that individual employees do not hold direct membershipin the Petitioner does not negate such finding.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit composed of all marineemployees of the Employer who work and live aboard boats or barges,and would specifically include captains, mechanics, cooks, cementers,and equipment operators.The Employer contends that the requestedunit is too limited in scope and is based solely upon the extent ofthe Petitioner's organizational efforts, asserting that the only ap-propriate unit or units should embrace both its marine, or offshore,employees and its onshore employees.Both parties agree, however,that the five classifications, whose specific inclusion is sought by thePetitioner, should be included in any unit that may be found by theBoard to be appropriate.The Employer, a contracting firm, furnishes cementing, testing, andother services to oil-well drilling operators in various States of the3 Seafarers International Union is a constituent member of the Petitioner.We find nomerit in the contention that the Petitioner is "fronting"for this union.'Metallic Building Company(a partnership),98 NLRB 386, 387, 395; andDinkier.St.Charles Hotel, Inc.,124 NLRB 1302, 1303. Cf.Jack T. Cox of Orange Belt DistractCouncil of Painters No. 48, et al. v.McCulloch,et al,52 LRRM 2261(C.A.D.C.),which,in our opinion, is distinguishable on its facts. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States and throughout the world.The employees involvedare in the New Orleans division where the Employer conducts bothland and offshore operations from six bases and three subbases inLouisiana.The overall supervision of divisional operations is vestedin the Regional vice president and in the division manager.Four-teen field supervisors,who supervise both land and water jobs, re-port to the division manager.Although all hiring and firing is han-dled by the divisional office, the field supervisors may make recom-mendations concerning such personnelaction.Allpayrolls, time, andpersonnel records are handled in the divisional office, where laborrelations policies likewise are determined.The Employer utilizes the same processes in connection with itsservices to wells, regardless of whether they are located on land oroffshore.The same kinds of pumping equipment,tools, and mate-rials are used in both operations.The Employer has 13 boats and 7barges with sleeping quarters which are maintained for its marineoperations.These vessels,like the trucksused principally in con-nection with land operations, have rig mountings.Each boat has acrew of 9, 6 of whom are on duty and 3 off, on a 24-hour-a-day basis,with a rotating schedule of 10 days on and 5 days off.Although theboats are registered with the U.S. Coast Guard, they are "under ton-nage" and no crew members are required to be licensed.The crewconsists of a captain, who is skilled in navigation and familiar withthe Coast Guard's"Rules of the Road," a cementer, equipment op-erators, mechanic,and cook.The barges,which are not self-propelled,have no captain or mechanic.Their crews rotate in the same manneras those of the boats.The records shows that all crew members, in-cluding the captain, must be capable of performing the service dutiesof their fellow crew members.The Employer has 20 to 25"extra men" in various job classifica-tions who fill in where needed, depending upon the workload andabsenteeism.They sometimes work in cement crews on land andoffshore and also load and unload boats and assist with repair work.The Employer also has special cement crews that service offshoreoilwells,many of which are located in the Gulf of Mexico. Thelatter operate the waterborne skid equipment,which consists of thesame type of equipment as is used on land but mounted on drillingrigs, and are transported to the jobsites by either boat or helicopter.Cement crews,unlike the regular crew members aboard the boats andbarges, do not live aboard the vessels but either sleep on the rigs orreturn to shore at night.Although testimony of the Employer's re-gional vice president that there is frequent interchange between land-based and marine employees was disputed by the Petitioner's rep-resentative,it is clear from the record that a substantial amount ofinterchange of personnel occurs, particularly between mechanics as- HALLIBURTON COMPANY647signed to shops on land and boat mechanics, and land-based cementersand cementers in boat crews.In support of its unit request, the Petitioner asserts that the em-ployees who work and live aboard the Employer's vessels constitutea functionally distinct and homogeneous group with separate identityand working conditions that differ from those of the shore-basedemployees.In this connection, the Petitioner urges that the marineemployees, unlike the land-based employees, have long working hoursand long tours of duty which sometimes last for 10 days. Because ofthis circumstance, it is alleged that they do not ordinarily work an'8-hour shift and are prevented from regularly spending their nightsat home with their families.Moreover, the Petitioner alleges, theskills of the marine employees are somewhat different from those ofthe land-based employee because the former must have some knowlegeof sea navigation and are required to perform their duties regardlessof the rigors and hazards of foul weather offshore. In contrast, theEmployer contends that, because of the substantial interchange ofpersonnel between its land-based and marine employees within theNew Orleans division, the close community of interests existing be-tween the two groups of employees, their common supervision, cen-tralized administration, and similarity of duties and functions, any-unit found to be appropriate should embrace both groups.We are persuaded that there is merit in the Employer's contention.It is clear from the entire record in this case that the Employer isengaged in the same functional activity, whether it is servicing off--shore or on-shore oil wells.Apart from the adaptation of equipmentto meet the requirements of marine operations, substantially the sametype of equipment is used in both operations.Both groups of em-ployees utilize the same skills, there is a substantial amount of inter-change, and, except for differences resulting from the requirementthat the marine employees live aboard vessels, have similar working'conditions and common supervision. In view of all the foregoing, we-are of the opinion that a unit consisting of only the Employer's-marine employees is inappropriately limited in scope.'As the Peti--tioner does not desire to represent any other unit and its showing ofinterest in any broader unit that might be appropirate is insufficient,we therefore shall dismiss the petition.'[The Board dismissed the petition.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.e SeeRichfield Oil Corporation,119 NLRB 1425.e ChairmanMcCulloch agrees that the Petitioner is a labor organization within the mean-ing of theAct, butdissents from the finding that a unit of the Employer'smarine em-ployees is not appropriate.He believes that the record discloses differences in work and-employment conditions of the marine employees sufficient to justify their separate repre-sentation.Accordingly,he would direct an election in the unit sought by the Petitioner.